DETAILED ACTION
This Office action is in response to Amendment filed on 25 May 2022.  Claims 1-4, 6-17 and 19-22 are pending in the application. Claims 1 and 14 are independent. Claims 5 and 18 have been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa US PG pub. 20160043161, cited by Applicant on the Information Disclosure Statement (IDS) filed on 07 October 2020.
With respect to claim 1, Miyazawa discloses a substrate (102, fig. 6) having thereon a first subpixel (114, fig. 2B). a second subpixel (114, fig. 2B), and a third subpixel (114, fig. 2B): first electrodes (126, fig. 6) in each of the first to third subpixel (114, fig. 2B)s on the substrate (102, fig. 6): a first bank (117b, fig. 6) between the first electrodes (126, fig. 6), the first bank (117b, fig. 6) having a first width: a second bank (118b, fig. 6) on the first bank (117b, fig. 6), the second bank (118b, fig. 6) having a second width that is less than the first width: a third bank (120, fig. 6) provided on the second bank (118b, fig. 6) and covering a top and whole side surfaces of the second bank (118b, fig. 6): a light emitting layer (128, fig. 6) on the first electrodes (126, fig. 6). the first bank (117b, fig. 6). and the second bank (118b, fig. 6): and a second electrode (130, fig. 6) on the light emitting layer (128, fig. 6), wherein the light emitting layer (128, fig. 6) provided on the second bank (118b, fig. 6) and the light emitting layer (128, fig. 6) provided on the first bank (117b, fig. 6) are spaced apart from each other (see 122 in Fig. 6), wherein the second bank (118b, fig. 6) includes a plurality of bank patterns (as shown in figure 6 there are a plurality of bank patterns 118b) that is provided between two neighboring subpixel (114, fig. 2B)s. and wherein the second bank (118b, fig. 6) is located at a top surface of the first bank (117b, fig. 6).  
With respect to claim 2, Miyazawa discloses wherein an angle which is formed by a bottom surface of the second bank (118b, fig. 6) in contact with the top surface of the first bank (117b, fig. 6) and a side surface of the second bank (118b, fig. 6) is equal to or greater than 90 degrees.  
With respect to claim 3, Miyazawa discloses wherein the second bank (118b, fig. 6) laterally surrounds each of the first to third subpixel (114, fig. 2B)s.  
With respect to claim 4, Miyazawa discloses wherein the second bank (118b, fig. 6) has a height which is greater than 3000 A (¶0065).  
With respect to claim 6, Miyazawa discloses wherein the second bank (118b, fig. 6) includes a plurality of bank patterns (as shown in figure 6 that 118b including multiple of bank pattern), the plurality of bank patterns (as shown in figure 6 that 118b including multiple of bank pattern) being separated from each other.  
With respect to claim 7, Miyazawa discloses wherein the first bank (117b, fig. 6) is formed of an inorganic material (¶0057).  
With respect to claim 11, Miyazawa discloses wherein the light emitting layer (128, fig. 6) includes: a first light emitting layer (128, fig. 6) in the first subpixel (114, fig. 2B) and configured to emit light of a first color (paragraph 0046); a second light emitting layer (128, fig. 6) in the second subpixel (114, fig. 2B) and configured to emit light of a second color (paragraph 0046); and a third light emitting layer (128, fig. 6) in the third subpixel (114, fig. 2B) and configured to emit light of a third color (paragraph 0046 teach organic EL layer 128 may emit light in each of three colors red (R), green (G) and blue (B) forming what is known as white light emittance). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa US PG pub. 20160043161.
With respect to claims 8-9, Miyazawa discloses, in paragraph [0042], that the second bank (118b, fig. 6) 116b in the pixel 114b includes a structure in which a first bank 117b having an inclined part (taper part) in a region which overlaps at least the pixel electrode 126, and a second bank 118b which has a narrower width than the first bank. In paragraph [0057], Miyazawa discloses that bank 116a may be formed using a metal material such as aluminum or silver and a layer may be provided to achieve a good ohmic connection using a titanium, molybdenum, tungsten or a metal alloy selected from these (for example, molybdenum/tungsten allow) so as to sandwich above and below the metal layer. Therefore, it would have been obvious to a person having ordinary skill in the art to use a metal material in the second bank 118b, since it would improve the auxiliary wiring conductivity. With respect to claim 9, since metals are inorganic materials, it would have been obvious to the skilled artisan that the second bank is formed of an inorganic material in the known display device of Miyazawa. 
With respect to claim 10, Miyazawa discloses wherein the third bank (120, fig. 6) provided on the second bank (118b, fig. 6) and formed of a metal material (see paragraph [0043]).  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Miyazawa US PG pub. 20160043161 related to organic electroluminescence display device Miyazawa teaches wherein each of the first light emitting layer (128, fig. 6; as shown in figure 2 an array of light emitting layer), the second light emitting layer (128, fig. 6; as shown in figure 2 an array of light emitting layer), and the third light emitting layer (128, fig. 6; as shown in figure 2 an array of light emitting layer) includes: a light emitting portion (128, fig. 6) provided between the first electrode (126, fig. 6) and the second electrode (130, fig. 6) and including an emission area emitting light (area of 128 as shown in figure 6); a first light non-emitting portion (128 formed above layer 118b and 120) on the second bank (118b, fig. 6) that does not emit light; however, Miyazawa fails to teach a second light non-emitting portion on the first bank on which the second bank is not formed that does not emit light, and wherein the first light non-emitting portion and the second light non-emitting portion are separated from each other, as recited in dependent claim 12.  Claim 13 contain allowable subject matter by virtue of its dependency.

Claims 14-17 and 19-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Hatano et al., US Patent 9087964 B2; in view of Gong US PG Pub. 20150070374 A1, is related to a light emitting device with light shielding element. Hatano teaches a substrate (410, fig. 1B) having thereon a plurality of pixels (160R, 160G, 160B, fig. 2A), the plurality of pixels (160R, 160G, 160B, fig. 2A) including a first subpixel (160R, fig. 2A), a second subpixel (160G, fig. 2A), and a third subpixel (160B, fig. 2A); a first electrode (118b, fig. 3A) in each of the first to third subpixels (160R,160G,160B, fig. 2A) on the substrate (410, fig. 1B); a first bank (150, fig. 4A) that between the first electrodes (118A and 118B, fig. 4A); a second bank (155, fig. 4A) on the first bank (150, fig. 4A); a light emitting layer (120, fig. 4A) on the first electrodes (118A and 118B, fig. 4A), the first bank (150, fig. 4A), and the second bank (155, fig. 4A); and a second electrode (122, fig. 4A) on the light emitting layer (120, fig. 4A). However, Hatano does not disclose wherein the first subpixel (160R, fig. 2A), the second subpixel (160G, fig. 2A), and the third subpixel (160B, fig. 2A) each have different shapes. Gong discloses sub-pixel can have different shape as shown in figure 9 of Gong, red, blue and green sub-pixel (910, 920, 930). Hatano and Gong fail to teach wherein the light emitting layer includes: a first light emitting layer in the first subpixel, a second light emitting layer in the second subpixel and a third light emitting layer in the third subpixel, each of the first to third light emitting layers including: a light emitting portion provided between the first electrode and the second electrode and including an emission area emitting light; a first light non-emitting portion on the second bank, the first light non-emitting portion not being configured to emit light; and a second light non-emitting portion on the first bank on which the second bank is not formed, the second light non-emitting portion not being configured to emit light, wherein the first light non-emitting portion and the second light non- emitting portion are separated from each other, and wherein the first light non-emitting portions of two neighboring subpixels stacked each other on the second bank. Claims 15-17 and 19-22 contain allowable subject matter by virtue of their dependency.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822